Title: Auteuil October 7. 1783. Tuesday.
From: Adams, John
To: 


       I am now lodged in Mr. Barclays House, which he hires of the Comte de Rouault.
       There is a large Garden, full of all Vegetables and Fruits as Grapes, Pears, Peaches. There is besides a large Flower Garden.
       
       From the Windows in my Chamber and more distinctly, from those of the Chambers, one Story higher, you have a View of the Village of Isis Issy, of the Castle Royal of Muydon Meudon, of the Pallace of Belle Vue, of the Castle of the Duke of Orleans at St. Cleod and of Mont Calvare. Upon the Bank of the River Seine, at the Foot of the Hill, on which stands the Palace of Belle Vue, is a Glass House, which smoakes night and Day. But in the Night, it blazes at every Window and exhibits a very gay appearance.
       Opposite to St. Cleod, is the Village of Boulogne, from whence the Grove or Forest takes its Name. This Wood merits a particular Description.
       From Mr. Barclays House, where I now am, I go to the Gate, by which you enter the Bois de Boulogne, from the Village of Auteuil. I turn to the left and follow the Path, which runs in sight of the Stone Wall of 12 feet high which bounds the Forrest, untill I come to a Gate which they call Porte Royal, out of which you go to Versailles. From this Gate I follow the Path which runs near the Boundary Stone Wall, untill I come to the Gate which opens into the Village of Boulogne. I pursue to this Path by the Wall untill I come to the Pavilion of Bagatelle, belonging to the Comte D’Artois. The Estate of the Comte is seperated from the Forest only by a Treillage or a kind of Picketted Wooden Fence. Having passed the Bagatelle you come to the Royal Castle of Madrid, passing this you go out of the Wood into the Grand Chemin, by the Gate called Porte Neuilly, near the new Bridge of that Name. But by following the Path in Sight of the Stone Wall which seperates the Forrest from the Grand Chemin, you come to the Gate, which is called Porte Maillot, at the Plain de Sablons. By following the Grand Road from this Gate, you come to the Royal Castle of Muet, at Passy, near which is the Gate by which you enter the Forest from Passy. By following the Path near the Stone Wall, which bounds the Wood, You come to the Gate, at Auteuil, by which We first entered the Forest.
       Near the Center of the Forest, is a Circle, of clear Ground, on which are no Trees or Shrubbs. From the Center of this Circle, proceed Avenues in all Directions. One goes to the Porte Royale, another to the Village of Boulogne, another to the Castle of Madrid, another to the Castle of Muet at Passy, and another to the Gate of Auteuil.
       In riding over this Forrest, you see some neat Cattle, some Horses, a few Sheep, and a few Deers, Bucks, Does and Fawns, now and then a Hare and sometimes a few Patridges. But Game is not plenty in this Wood.
       
       In this Village of Auteuil, is the Seat of the famous Boileau. It is in the Rue des Garrennes. I have been twice to see it. The Gardener has not the Keys of the Appartements, so that I could not see the Inside of the House: But the Gardiner shew me the Stables, Coach House, and all the Outhouses, and the Garden, which is very large, containing perhaps five or six Acres. It is full of Flowers and of Roots and Vegetables of all Kinds, and of Fruits. Grapes of several sorts and of excellent Quality. Pears, Peaches &c. But every Thing suffers for want of Manure. There is an Acre or two of Ground, without the Garden Fence which belongs to the Estate, which affords Pasture for a Cow, but the Land is poor.
       There is an Head of Boileau over the Door, behind the House, and the Heads of two Children, one on each Side of the Door, which are said to be the heads of two Children of his Gardiner, that he was fond of, and ordered to be placed there near him.
       The Estate now belongs to Madame Binet, who advertises it for Sale, and it is said asks forty five Thousand Livres for it. She declines letting it, or I should have hired it.
       The Principal People in this Village of Auteuil, are Madam Helvetius, who lives but a few Doors from this House, Madame Boufleurs, who lives opposite, &c.
      